688 F.2d 58
UNITED STATES of America, Appellee,v.Todd Richard GLIDDEN, Appellant.
No. 82-1401.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 7, 1982.Decided Sept. 13, 1982.

Carolyn P. Short, Asst. Federal Defender, D. Minn., Minneapolis, Minn., for appellant.
James M. Rosenbaum, U. S. Atty., Deborah Kleinman McNeil, Asst. U. S. Atty., D. Minn., Minneapolis, Minn., for appellee.
Before ROSS and McMILLIAN, Circuit Judges, and DAVIES,* Senior District Judge.
PER CURIAM.


1
Todd R. Glidden appeals his conviction on three counts of bank robbery, violations of 18 U.S.C. § 2113(a).  In his sole assignment of error, Glidden contends the government did not present sufficient evidence to prove beyond a reasonable doubt that the savings institutions involved were federally insured.


2
Federally insured status is an essential element of a violation under § 2113(a) and must therefore be established by the government.  Scruggs v. United States, 450 F.2d 359, 361 (8th Cir. 1971), cert. denied, 405 U.S. 1071, 92 S.Ct. 1521, 31 L.Ed.2d 804 (1972).  Two separate savings institutions, the Twin City Federal Savings and Loan Association and the Marquette State Bank, were involved in the robberies with which Glidden was charged.  At trial, the government introduced federal certificates of insurance for both financial institutions.  An officer from each establishment testified that each institution's deposits are federally insured.  Like the district court, we believe this evidence, "while falling short of the ideal," United States v. Glidden, 528 F.Supp. 699, 702 (D.Minn.1981), was sufficient to support a finding that both institutions were federally insured at the time in question.  See United States v. Clemons, 532 F.2d 122, 123 (8th Cir. 1976) (per curiam); United States v. Merrill, 484 F.2d 168, 169-70 (8th Cir.)  (per curiam), cert. denied, 414 U.S. 1077, 94 S.Ct. 594, 38 L.Ed.2d 484 (1973); Scruggs v. United States, 450 F.2d at 361; see also United States v. Safley, 408 F.2d 603, 605 (4th Cir. 1969).


3
Accordingly, the judgment of conviction is affirmed.



*
 The Honorable Ronald N. Davies, United States Senior District Judge for the District of North Dakota, sitting by designation